

 S1822 ENR: Broadband Deployment Accuracy and Technological Availability Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d Sess.Begun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 1822IN THE SENATE OF THE UNITED
 STATESAN ACTTo require the Federal Communications Commission to issue rules relating to the collection of data with respect to the availability of broadband services, and for other purposes.1.Short titleThis Act may be cited as the Broadband Deployment Accuracy and Technological Availability Act or the Broadband DATA Act.2.Broadband dataThe Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following:VIIIBroadband Data801.DefinitionsIn this title:(1)Broadband internet access serviceThe term broadband internet access service has the meaning given the term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.(2)Broadband MapThe term Broadband Map means the map created by the Commission under section 802(c)(1)(A).(3)Cell edge probabilityThe term cell edge probability means the likelihood that the minimum threshold download and upload speeds with respect to broadband internet access service will be met or exceeded at a distance from a base station that is intended to indicate the ultimate edge of the coverage area of a cell.(4)Cell loadingThe term cell loading means the percentage of the available air interface resources of a base station that are used by consumers with respect to broadband internet access service.(5)ClutterThe term clutter means a natural or man-made surface feature that affects the propagation of a signal from a base station.(6)FabricThe term Fabric means the Broadband Serviceable Location Fabric established under section 802(b)(1)(B).(7)Form 477The term Form 477 means Form 477 of the Commission relating to local telephone competition and broadband reporting.(8)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(9)Mobility Fund Phase IIThe term Mobility Fund Phase II means the second phase of the proceeding to provide universal service support from the Mobility Fund (WC Docket No. 10–90; WT Docket No. 10–208).(10)Propagation modelThe term propagation model means a mathematical formulation for the characterization of radio wave propagation as a function of frequency, distance, and other conditions.(11)ProviderThe term provider means a provider of fixed or mobile broadband internet access service.(12)Quality of serviceThe term quality of service means, with respect to broadband internet access service, the download and upload speeds (and, for relevant services, latency) with respect to that service, as determined by, and to the extent otherwise collected by, the Commission.(13)ShapefileThe term shapefile means a digital storage format containing geospatial or location-based data and attribute information—(A)regarding the availability of broadband internet access service; and(B)that can be viewed, edited, and mapped in geographic information system software.(14)Standard broadband installationThe term standard broadband installation—(A)means the initiation by a provider of fixed broadband internet access service in an area in which the provider has not previously offered that service, with no charges or delays attributable to the extension of the network of the provider; and(B)includes the initiation of fixed broadband internet access service through routine installation that can be completed not later than 10 business days after the date on which the service request is submitted.802.Broadband maps(a)Rules(1)In generalNot later than 180 days after the date of enactment of this title, the Commission shall issue final rules that shall—(A)require the biannual collection and dissemination of granular data, as determined by the Commission—(i)relating to the availability and quality of service with respect to terrestrial fixed, fixed wireless, satellite, and mobile broadband internet access service; and(ii)that the Commission shall use to compile the maps created under subsection (c)(1) (referred to in this section as coverage maps), which the Commission shall make publicly available; and(B)establish—(i)processes through which the Commission can verify the accuracy of data submitted under subsection (b)(2);(ii)processes and procedures through which the Commission, and, as necessary, other entities or individuals submitting non-public or competitively sensitive information under this title, can protect the security, privacy, and confidentiality of that non-public or competitively sensitive information, including—(I)information contained in the Fabric;(II)the dataset created under subsection (b)(1)(A) supporting the Fabric; and(III)the data submitted under subsection (b)(2);(iii)the challenge process described in subsection (b)(5); and(iv)the process described in section 804(b).(2)Other dataIn issuing the rules under paragraph (1), the Commission shall develop a process through which the Commission can collect verified data for use in the coverage maps from—(A)State, local, and Tribal governmental entities that are primarily responsible for mapping or tracking broadband internet access service coverage for a State, unit of local government, or Indian Tribe, as applicable;(B)third parties, if the Commission determines that it is in the public interest to use such data in—(i)the development of the coverage maps; or(ii)the verification of data submitted under subsection (b); and(C)other Federal agencies.(3)UpdatesThe Commission shall revise the rules issued under paragraph (1) to—(A)reflect changes in technology;(B)ensure the accuracy of propagation models, as further provided in subsection (b)(3); and(C)improve the usefulness of the coverage maps.(b)Content of rules(1)Establishment of a serviceable location fabric regarding fixed broadband(A)Dataset(i)In generalThe Commission shall create a common dataset of all locations in the United States where fixed broadband internet access service can be installed, as determined by the Commission.(ii)Contracting(I)In generalSubject to subclauses (II) and (III), the Commission may contract with an entity with expertise with respect to geographic information systems (referred to in this subsection as GIS) to create and maintain the dataset under clause (i).(II)Application of the Federal Acquisition RegulationA contract into which the Commission enters under subclause (I) shall in all respects comply with applicable provisions of the Federal Acquisition Regulation.(III)LimitationsWith respect to a contract into which the Commission enters under subclause (I)—(aa)the entity with which the Commission enters into the contract shall be selected through a competitive bid process that is transparent and open; and(bb)the contract shall be for a term of not longer than 5 years, after which the Commission may enter into a new contract—(AA)with an entity, and for the purposes, described in clause (i); and(BB)that complies with the requirements under subclause (II) and this subclause; and(cc)the contract shall—(AA)prohibit the entity described in item (aa) from selling, leasing, or otherwise disclosing for monetary consideration any personally identifiable information to any other entity other than for purposes authorized under this title; and(BB)require the entity described in item (aa) to include in any contract with any other entity a provision that prohibits that other entity from engaging in an action that is prohibited under subitem (AA).(B)FabricThe rules issued by the Commission under subsection (a)(1) shall establish the Broadband Serviceable Location Fabric, which shall—(i)contain geocoded information for each location identified under subparagraph (A)(i);(ii)serve as the foundation upon which all data relating to the availability of fixed broadband internet access service collected under paragraph (2)(A) shall be reported and overlaid;(iii)be compatible with commonly used GIS software; and(iv)at a minimum, be updated every 6 months by the Commission.(C)Implementation priorityThe Commission shall prioritize implementing the Fabric for rural and insular areas of the United States.(2)Collection of informationThe rules issued by the Commission under subsection (a)(1) shall include uniform standards for the reporting of broadband internet access service data that the Commission shall collect—(A)from each provider of terrestrial fixed, fixed wireless, or satellite broadband internet access service, which shall include data that—(i)documents the areas where the provider—(I)has actually built out the broadband network infrastructure of the provider such that the provider is able to provide that service; and(II)could provide that service, as determined by identifying where the provider is capable of performing a standard broadband installation, if applicable;(ii)includes information regarding download and upload speeds, at various thresholds established by the Commission, and, if applicable, latency with respect to broadband internet access service that the provider makes available;(iii)can be georeferenced to the GIS data in the Fabric;(iv)the provider shall report as—(I)with respect to providers of fixed wireless broadband internet access service—(aa)propagation maps and propagation model details that—(AA)satisfy standards that are similar to those applicable to providers of mobile broadband internet access service under subparagraph (B) with respect to propagation maps and propagation model details, taking into account material differences between fixed wireless and mobile broadband internet access service; and(BB)reflect the speeds and latency of the service provided by the provider; or(bb)a list of addresses or locations that constitute the service area of the provider, except that the Commission—(AA)may only permit, and not require, a provider to report the data using that means of reporting; and(BB)in the rules issued under subsection (a)(1), shall provide a method for using that means of reporting with respect to Tribal areas; and(II)with respect to providers of terrestrial fixed and satellite broadband internet access service—(aa)polygon shapefiles; or(bb)a list of addresses or locations that constitute the service area of the provider, except that the Commission—(AA)may only permit, and not require, a provider to report the data using that means of reporting; and(BB)in the rules issued under subsection (a)(1), shall provide a method for using that means of reporting with respect to Tribal areas; and(v)the Commission determines is appropriate with respect to certain technologies in order to ensure that the Broadband Map is granular and accurate; and(B)from each provider of mobile broadband internet access service, which shall include propagation maps and propagation model details that indicate the current (as of the date on which the information is collected) fourth generation Long-Term Evolution (commonly referred to as 4G LTE) mobile broadband internet access service coverage of the provider, which shall—(i)take into consideration the effect of clutter; and(ii)satisfy—(I)the requirements of having—(aa)a download speed of not less than 5 megabits per second and an upload speed of not less than 1 megabit per second with a cell edge probability of not less than 90 percent; and(bb)cell loading of not less than 50 percent; and(II)any other parameter that the Commission determines to be necessary to create a map under subsection (c)(1)(C) that is more precise than the map produced as a result of the submissions under the Mobility Fund Phase II information collection.(3)Update of reporting standards for mobile broadband internet access serviceFor the purposes of paragraph (2)(B), if the Commission determines that the reporting standards under that paragraph are insufficient to collect accurate propagation maps and propagation model details with respect to future generations of mobile broadband internet access service technologies, the Commission shall immediately commence a rule making to adopt new reporting standards with respect to those technologies that—(A)shall be the functional equivalent of the standards required under paragraph (2)(B); and(B)allow for the collection of propagation maps and propagation model details that are as accurate and granular as, or more accurate and granular than, the maps and model details collected by the Commission under paragraph (2)(B).(4)Certification and verificationWith respect to a provider that submits information to the Commission under paragraph (2)—(A)the provider shall include in each submission a certification from a corporate officer of the provider that the officer has examined the information contained in the submission and that, to the best of the officer’s actual knowledge, information, and belief, all statements of fact contained in the submission are true and correct; and(B)the Commission shall verify the accuracy and reliability of the information in accordance with measures established by the Commission.(5)Challenge process(A)In generalIn the rules issued under subsection (a), and subject to subparagraph (B), the Commission shall establish a user-friendly challenge process through which consumers, State, local, and Tribal governmental entities, and other entities or individuals may submit coverage data to the Commission to challenge the accuracy of—(i)the coverage maps;(ii)any information submitted by a provider regarding the availability of broadband internet access service; or(iii)the information included in the Fabric.(B)Considerations; verification; response to challengesIn establishing the challenge process required under subparagraph (A), the Commission shall—(i)consider—(I)the types of information that an entity or individual submitting a challenge should provide to the Commission in support of the challenge;(II)the appropriate level of granularity for the information described in subclause (I);(III)the need to mitigate the time and expense incurred by, and the administrative burdens placed on, entities or individuals in—(aa)challenging the accuracy of a coverage map; and(bb)responding to challenges described in item (aa);(IV)the costs to consumers and providers resulting from a misallocation of funds because of a reliance on outdated or otherwise inaccurate information in the coverage maps;(V)any lessons learned from the challenge process established under Mobility Fund Phase II, as determined from comments solicited by the Commission; and(VI)the need for user-friendly challenge submission formats that will promote participation in the challenge process;(ii)include a process for verifying the data submitted through the challenge process in order to ensure the reliability of that data;(iii)allow providers to respond to challenges submitted through the challenge process; and(iv)develop an online mechanism, which—(I)shall be integrated into the coverage maps;(II)allows for an entity described in subparagraph (A) to submit a challenge under the challenge process;(III)makes challenge data available in both geographic information system and non-geographic information system formats; and(IV)clearly identifies the areas in which broadband internet access service is available, and the upload and download speeds at which that service is available, as reported to the Commission under this section.(C)Use of challengesThe rules issued to establish the challenge process under subparagraph (A) shall include—(i)a process for the speedy resolution of challenges; and(ii)a process for the regular and expeditious updating of the coverage maps and granular data disseminated by the Commission as challenges are resolved.(D)Report to CongressNot earlier than 1 year, and not later than 18 months, after the date on which the rules issued under subsection (a)(1) take effect, the Commission shall, after an opportunity for notice and comment, submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that—(i)evaluates the challenge process described in subparagraph (A); and(ii)considers whether the Commission should commence an inquiry on the need for other tools to help—(I)identify potential inaccuracies in the data relating to broadband internet access service that providers report; and(II)improve the accuracy of the data described in subclause (I).(6)Reform of form 477 process(A)In generalNot later than 180 days after the date on which the rules issued under subsection (a) take effect, the Commission shall—(i)reform the Form 477 broadband deployment service availability collection process of the Commission—(I)to achieve the purposes of this title; and(II)in a manner that—(aa)enables the comparison of data and maps produced before the implementation of this title with data and coverage maps produced after the implementation of this title; and(bb)maintains the public availability of data relating to the deployment of broadband internet access service; and(ii)harmonize reporting requirements and procedures regarding the deployment of broadband internet access service that are in effect on the day before the date on which the rules issued under subsection (a)(1) take effect with those requirements and procedures in those rules.(B)Continued collection and reportingOn and after the date on which the Commission carries out subparagraph (A), the Commission shall continue to collect and publicly report subscription data that the Commission collected through the Form 477 broadband deployment service availability process, as in effect on July 1, 2019.(7)Sharing data with NTIAThe Commission shall establish a process to make the data collected under paragraph (2) available to the National Telecommunications and Information Administration.(c)MapsThe Commission shall—(1)after consultation with the Federal Geographic Data Committee established under section 753(a) of the Geospatial Data Act of 2018, create—(A)the Broadband Map, which shall depict—(i)the extent of the availability of broadband internet access service in the United States, without regard to whether that service is fixed broadband internet access service or mobile broadband internet access service, which shall be based on data collected by the Commission from all providers; and(ii)the areas of the United States that remain unserved by providers;(B)a map that depicts the availability of fixed broadband internet access service, which shall be based on data collected by the Commission from providers under subsection (b)(2)(A); and(C)a map that depicts the availability of mobile broadband internet access service, which shall be based on data collected by the Commission from providers under subsection (b)(2)(B);(2)after creating the maps under paragraph (1), use such maps—(A)to determine the areas in which terrestrial fixed, fixed wireless, mobile, and satellite broadband internet access service is and is not available; and(B)when making any new award of funding with respect to the deployment of broadband internet access service intended for use by residential and mobile customers;(3)update the maps created under paragraph (1) not less frequently than biannually using the most recent data collected from providers under subsection (b)(2);(4)consult with—(A)the Secretary of Agriculture to enable the Secretary of Agriculture to consult the maps created under paragraph (1) when considering the awarding of funds for the deployment of broadband internet access service under any program administered by the Administrator of the Rural Utilities Service; and(B)the National Telecommunications and Information Administration to enable the Administration to consult the maps created under paragraph (1) when considering the awarding of funds for the deployment of broadband internet access service under any future program administered by the Administration;(5)make available to any Federal agency, upon request, the maps created under paragraph (1); and(6)make public at an appropriate level of granularity—(A)the maps created under paragraph (1); and(B)the data collected by the Commission with respect to the availability of broadband internet access service and the quality of service with respect to broadband internet access service.(d)Delayed effective date for quality of service rulesAny requirement of a rule issued under subsection (a)(1) that relates to quality of service shall take effect not earlier than the date that is 180 days after the date on which the Commission issues that rule.803.EnforcementIt shall be unlawful for an entity or individual to willfully and knowingly, or recklessly, submit information or data under this title that is materially inaccurate or incomplete with respect to the availability of broadband internet access service or the quality of service with respect to broadband internet access service.804.Improving data accuracy(a)AuditsThe Commission shall conduct regular audits of information submitted to the Commission by providers under section 802(b)(2) to ensure that the providers are complying with this title.(b)Crowdsourcing(1)In generalThe Commission shall develop a process through which entities or individuals in the United States may submit specific information about the deployment and availability of broadband internet access service in the United States on an ongoing basis so that the information may be used to verify and supplement information provided by providers of broadband internet access service for inclusion in the maps created under section 802(c)(1).(2)CollaborationAs part of the efforts of the Commission to facilitate the ability of entities and individuals to submit information under paragraph (1), the Commission shall—(A)prioritize the consideration of data provided by data collection applications used by consumers that the Commission has determined—(i)are highly reliable; and(ii)have proven methodologies for determining network coverage and network performance;(B)not later than 1 year after the date of enactment of this title, conclude a process that tests the feasibility of partnering with Federal agencies that operate delivery fleet vehicles, including the United States Postal Service, to facilitate the collection and submission of information described in that paragraph; and(C)not later than 14 months after the date of enactment of this title, publish on the website of the Commission, and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report regarding the testing described in subparagraph (B), which shall include—(i)a determination regarding whether the partnerships with Federal agencies described in that subparagraph are able to facilitate the collection and submission of information described in paragraph (1); and(ii)any steps that the Commission plans to take to facilitate the partnerships described in that subparagraph.(c)Technical assistance to Indian Tribes(1)In generalSubject to paragraph (2), the Commission shall hold workshops for Tribal Governments in each of the 12 Bureau of Indian Affairs regions to provide technical assistance with the collection and submission of data under section 802(a)(2).(2)Annual reviewEach year, the Commission, in consultation with Indian Tribes, shall review the need for continued workshops required under paragraph (1).(d)Technical assistance to small service providersThe Commission shall establish a process through which a provider that has fewer than 100,000 active broadband internet access service connections may request and receive assistance from the Commission with respect to geographic information system data processing to ensure that the provider is able to comply with the requirements under section 802(b) in a timely and accurate manner.(e)Technical assistance to State, local, and Tribal governments and consumersThe Commission shall provide technical assistance to consumers and State, local, and Tribal governmental entities with respect to the challenge process established under section 802(b)(5), which shall include—(1)detailed tutorials and webinars; and(2)the provision of staff of the Commission to provide assistance, as needed, throughout the entirety of the challenge process.(f)GAO assessment of fabric source data(1)In generalThe Comptroller General of the United States shall conduct an assessment of key data sources that are used for purposes of the Fabric to identify and geocode locations where fixed broadband internet access service can be installed in order for the Comptroller General to develop recommendations for how the quality and completeness of those data sources can be improved as data sources for the Fabric.(2)Sources includedFor the purposes of the assessment conducted under paragraph (1), the key data sources described in that paragraph shall include—(A)any relevant sources of Federal data, including the National Address Database administered by the Department of Transportation;(B)State- and county-level digitized parcel data; and(C)property tax attribute recording.(3)ReportNot later than 1 year after the date of enactment of this title, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that contains the recommendations developed under paragraph (1).805.Cost(a)USFThe Commission may not use funds from the universal service programs of the Commission established under section 254, and the regulations issued under that section, to pay for any costs associated with this title.(b)Other fundsThe Commission may recover costs associated with this title under section 9 to the extent provided for in an appropriation Act, as required under subsection (a) of that section.806.Other provisions(a)OMBNotwithstanding any other provision of law, the initial rule making required under section 802(a)(1) shall be exempt from review by the Office of Management and Budget.(b)PRASubchapter I of chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act) shall not apply to the initial rule making required under section 802(a)(1).(c)Execution of responsibilitiesExcept, with respect to an entity that is not the Universal Service Administrative Company, as provided in section 802(a)(2)(B), section 802(b)(1)(A)(ii), and subsections (c), (d), and (e) of section 804, the Commission—(1)including the offices of the Commission, shall carry out the responsibilities assigned to the Commission under this title; and (2)may not delegate any of the responsibilities assigned to the Commission under this title to any third party, including the Universal Service Administrative Company. (d)ReportingEach fiscal year, the Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that summarizes the implementation of this title and associated enforcement activities conducted during the previous fiscal year.(e)Rule of constructionIf the Commission, before the date of enactment of this title, has taken an action that, in whole or in part, implements this title, the Commission shall not be required to revisit such action to the extent that such action is consistent with this title..Speaker of the House of RepresentativesVice President of the United States and President of the Senate